Ettjridge, J.,
delivered the opinion of the court.
J. C. Johnston, the state revenue agent, filed suit agaist the board of supervisors of Yazoo county in the circuit court alleging that, in pursuance of the law in re*533gards to the assessment of property that has escaped taxation, the state revenue agent caused to he placed on the assessment roll for the year 1913 asesssments to the amount of sixty-two thousand, five hundred and four dollars, for which taxes were duly collected by the sheriff, and proper settlement made for that year with the revenue agent, that the rolls are made up biennially, and that such assessment stands for the year subsequent thereto, and that in making the said assessment in persuance of the notice the assessment was also made for 1914 under said biennial plan of assessment. He alleges that without au-» thority of law the board of supervisors caused- the assessment to be copied on the roll for 1914, and that the board owes the revenue agent a commission when the tax is collected for the year 1914, amounting to two hundred and nine dollars and nineteen cents, and pravs for judgment for said amount. This declaration was demurred to, and the demurrer sustained by the court. The revenue agent declined to plead further, and judgmnt final was entered.
Inasmuch as the period for collecting taxes for the year 1914 had not expired, and the sheriff having full authority to back-assess all property without reference to the revenue agent, we are of the opinion that the revenue agent was not entitled to a commission on the collections for 1914. The statute (section 4740, Code 1906) provides that, after the expiration of the fiscal year in which taxes became due, should the revenue agent discover that any person, corporation, property, business, occupation, or calling has escaped taxation by reason of not being assessed, it shall be his duty to give notice to the tax collector in writing, and then provides that the tax collector shall make the assessment, give notice, etc., to have the property back-assessed. We do not think the revenue agent comes within the provision of the statute as to assessments for future years, and the judgment of the court below is affirmed.

Affirmed.